Restriction
This application contains the following embodiments:

Embodiment 1 - Figs. 1- 7 are directed to a Protective Cover 
Embodiment 2 – Figs. 8 – 14 are directed to embodiment 1, but with a variation in scope
Embodiment 3 – Figs. 15 – 21 are directed to the design of Embodiment 1, but with a variation in scope

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: Embodiment 1 
Group 2: Embodiment 2 
Group 3: Embodiment 3 

The variation in scope creates patentably distinct differences in the overall design.  Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held non-responsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting 
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURPHY whose telephone number is (571)272-6030.  The examiner can normally be reached on Monday-Friday 10:30-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Austin Murphy/ 
Primary Examiner
Art Unit 2917